Exhibit 10.1

 



WARRANT AMENDMENT AND EXCHANGE AGREEMENT

 

THIS WARRANT AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of
February 20, 2020, is by and between iBio, Inc., a Delaware corporation (the
“Company”), and the holder named on the signature page hereto (the “Holder”) of
certain Series A Warrants and Series B Warrants (together, the “Original
Warrants”) to purchase shares of common stock of the Company, par value $0.001
per share (the “Common Stock”), at an exercise price of $0.22 per share, issued
by the Company on October 29, 2019.

 

WHEREAS, the Holder’s Original Warrants are exercisable into shares of Common
Stock as set forth on the Holder’s signature page hereto (the “Warrant Shares”),
which Warrant Shares are registered pursuant to a registration statement on Form
S-1 (File No. 333-233504) which became effective on October 24, 2019 and remains
effective as of the date of this Agreement (the “Registration Statement”);

  

WHEREAS, the Company and the Holder desire to exchange (the “Exchange”) such
portion of the Original Warrants (without payment of the exercise price
therefor) to purchase a number of shares of Common Stock as set forth under
“Exchanged Warrants” on the signature page hereto (the “Exchanged Warrants”)
for: (i) shares of Common Stock (the “Exchange Shares”) at a ratio of one (1)
share of Common Stock for each Exchanged Warrant (including such underlying
Common Stock that would have been issuable upon exercise of such Exchanged
Warrant) under the terms of this Agreement, and (ii) a promissory note in the
form attached hereto as Exhibit A (the “Note” and together with the Exchange
Shares, the “Exchange Securities”);

 

WHEREAS, the Company and the Holder desire to amend and restate all Series A
Warrants that are not Exchanged Warrants (the “Remaining Series A Original
Warrants”) in the form attached hereto as Exhibit B (the “Series A Warrant
Amendment”) and to amend and restate all Series B Warrants that are not
Exchanged Warrants (the “Remaining Series B Original Warrants”) in the form
attached hereto as Exhibit C (the “Series B Warrant Amendment”, and each of the
Series A Warrant Amendment and the Series B Warrant Amendment a “Warrant
Amendment” and together the “Warrant Amendments”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Original Warrants.

 

ARTICLE II

EXCHANGE

Section 2.1 Exchange of Exchanged Warrants.

 

(a)          The Holder hereby agrees to surrender the Exchanged Warrants to the
Company in exchange for which the Company agrees to issue the Exchange
Securities to the Holder.

 

(b)          No later than the 2nd Trading Day following the execution and
delivery of this Agreement by the Company and the Holder, the closing of the
Exchange shall occur at the offices of A.G.P./Alliance Global Partners Corp or
such other location as the parties shall mutually agree in writing. No later
than two (2) Trading Days following the execution and delivery of this Agreement
by the Holder and the Company, the Company shall deliver the Exchange Shares to
the Holder via the DWAC pursuant to instructions set forth on the Holder’s
signature page hereto and the Company shall issue the Note and deliver the Note
to the Holder at the address set forth on the signature page hereto. The date of
the closing of the Exchange shall be referred to as the “Closing Date”.



 



 

 



(c)          Effective upon the execution and delivery of this Agreement by the
Company and the Holder, all Remaining Series A Original Warrants shall be
amended and restated as set forth in the Series A Warrant Amendment and all
Remaining Series B Original Warrants shall be amended and restated as set forth
the Series B Warrant Amendment

 



Section 2.2 Issuance of Press Release. Prior to 9:30 a.m. (New York City time)
on the next Trading Day immediately after the date hereof, the Company shall
issue a press release or file a Current Report on Form 8-K (the “Form 8-K”)
disclosing the material terms of the transactions contemplated hereby. From and
after the issuance of the press release or filing of the Form 8-K, the Company
represents to the Holder that it shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents that is not
disclosed in the press release or Form 8-K. In addition, effective upon the
issuance of the press release or filing of the Form 8-K, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of its affiliates,
on the other hand, shall terminate.



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its shareholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c) Registration Statement. The shares of Common Stock issuable upon exercise of
the Remaining Warrants (the “Remaining Warrant Shares”) are registered under the
Registration Statement, which Registration Statement remains effective and
available for the sale of Remaining Warrant Shares by the Holder. Neither the
Commission nor, to the Company’s knowledge, any state regulatory authority has
issued any order preventing or suspending the use of the Registration Statement
or the Prospectus thereunder or has instituted or, to the Company’s knowledge,
threatened to institute, any proceedings with respect to such an order.
Furthermore, the Company knows of no reason or reasons why such Registration
Statement shall not remain available for the resale of such Remaining Warrant
Shares for the foreseeable future. The Company shall use commercially reasonable
efforts to keep the Registration Statement effective and available for use by
the Holder until all Remaining Warrant Shares are issued to the Holder and shall
make any and all filings required for such purpose.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except in the case of each of clauses
(ii) and (iii), such as would not have or reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect on a timely basis its
obligations under this Agreement.

 





 

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided the Holder or any of
its agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Holder regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the
Exchange Act, including all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein.

 

(f) Issuance of Exchange Securities. The issuance of the Exchange Securities is
duly authorized and, upon issuance in accordance with the terms of this
Agreement, the Exchange Securities shall be validly issued and free from all
preemptive or similar rights (except for those which have been validly waived
prior to the date hereof), taxes, liens and charges and other encumbrances with
respect to the issue thereof. Assuming the accuracy of each of the
representations and warranties set forth in Section 3.2 of this Agreement, the
offer and issuance by the Company of the Exchange Securities is exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(g) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Exchange Securities.

 

(h) Stock Exchange Listing. Except as disclosed in the Current Report on Form
8-K filed with the SEC on January 10, 2020, to the Company’s knowledge, it is in
compliance with all applicable listing requirements of the NYSE American LLC
(“NYSE American”). The Company has submitted the Listing of Additional Shares
Notification Form with the Exchange with respect to the transactions
contemplated hereby.

 

(i) Cancellation and Retirement of Original Warrants. The Company will promptly
cancel and retire all Original Warrants exchanged for the Exchange Securities.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Holder’s organizational or charter documents, or (ii) conflict with or result in
a violation of any agreement, law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
which would interfere with the ability of the Holder to perform its obligations
under this Agreement.

 





 

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the Exchange and issuance of the Exchange Securities and the
merits and risks of investing in the Exchange Securities; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Holder acknowledges and agrees that
neither A.G.P./Alliance Global Partners Corp (“AGP”) and ROTH Capital Partners,
LLC (each a “Placement Agent,” in the aggregate, the “Placement Agents”), nor
any Affiliate of the Placement Agents has provided the Holder with any
information or advice with respect to the Original Warrants or the Exchange
Securities nor is such information or advice necessary or desired. None of the
Placement Agents nor any Affiliate of the Placement Agent has made or makes any
representation as to the Company or the quality of the Original Warrants or the
Exchange Securities, and the Placement Agents and any Affiliate of the Placement
Agents may have acquired non-public information with respect to the Company
which the Holder agrees need not be provided to it. In connection with the
issuance of the Exchange Securities to the Holder, neither the Placement Agents
nor any of their Affiliates has acted as a financial advisor or fiduciary to the
Holder.

 

(d) Holder Status. The Holder is an “accredited investor” as defined in Rule 501
under the Securities Act.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Favorable Agreement. The Company hereby represents and warrants as
of the date hereof and covenants and agrees that none of the terms offered to
any holder (each such holder, an “Other Holder”) under any other agreement
executed with the Company contemporaneously herewith regarding the exchange of
such Other Holder’s Original Warrants (or any settlement, release, amendment,
modification or waiver thereof) (each a “Settlement Document”), is or will be
more favorable to such Other Holder than those provided to the Holder hereunder
or pursuant to this Agreement and the Exchange Securities, as applicable. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 4.1 shall
apply similarly and equally to each Settlement Document.

 

Section 4.2 Other Warrant Exchange Agreement. The Company acknowledges and
agrees that the obligations of the Holder under this Agreement are several and
not joint with the obligations of any Other Holder under any other agreement
related to the exchange of such Original Warrants (“Other Warrant Exchange
Agreements”), and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder or under any such Other
Warrant Exchange Agreements. Nothing contained in this Agreement, and no action
taken by the Holder pursuant hereto, shall be deemed to constitute the Holder
and the Other Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holder and the Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement and the Company
acknowledges that the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement or any Other Warrant Exchange Agreement. The Company and the
Holder confirms that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce their rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 





 

 

Section 4.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of Holders set forth on Holders’ signature page.

 

Section 4.4 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by any party hereto or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the Exchange Securities. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties; provided, however, that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other parties hereto.

 

Section 4.5 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision in Section 11 of the Original Warrants.

 

Section 4.8 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.10 Fees and Expenses. Except as otherwise set forth in this Section
4.10, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Exchange Securities. Notwithstanding the foregoing, if the Company or any
Holder shall commence an action or proceeding to enforce any provisions of this
Agreement or the Exchange Securities, then the prevailing party in such action
or proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 

Section 4.11 Holding Period. For the purposes of Rule 144 of the Securities Act,
the Company acknowledges that (i) the holding period of the Exchange Securities
may be tacked onto the holding period of the Exchanged Warrants, (ii) the
holding period of the Series A Warrants (and, assuming a cashless exercise of
the Series A Warrants, the shares of Common Stock then issuable upon exercise
thereof) commenced on the date of original issuance of the Series A Warrants,
after giving effect to the Series A Warrant Amendment, commenced on the date of
original issuance of the Series A Warrants and (iii) the holding period of the
Series B Warrants (and, assuming a cashless exercise of the Series B Warrants,
the shares of Common Stock then issuable upon exercise thereof) commenced on the
date of original issuance of the Series B Warrants, after giving effect to the
Series B Warrant Amendment, commenced on the date of original issuance of the
Series B Warrants, and, in each case, the Company agrees not to take a position
contrary to this Section 4.11.

 

[Signature page follows]

 





 

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Amendment and
Exchange Agreement as of the date first written above.

 

COMPANY:       iBio, Inc.       By: /s/ Robert B. Kay   Name: Robert B. Kay  
Title: Executive Chairman and CEO  

 





 



 

HOLDER SIGNATURE PAGES TO IBIO, INC.

WARRANT AMENDMENT AND EXCHANGE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Warrant Amendment and
Exchange Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 



Name of Holder:                                                            
                                                                         
                                                
Signature of Authorized Signatory of Holder:  
Name of Authorized Signatory:               
                                         
                                                                       
                              Title of Authorized Signatory:               
                                         
                                                                     
                                
Email Address of Holder:                                          
                                         
                                                                       
         



 

Original Warrants

 

Original Series A Warrants:
_____________________________________________________________

 

Original Series B Warrants:
_____________________________________________________________

 

Exchanged Warrants

 

Number of Original Series A Warrants to be Exchanged:
______________________________________

 

Number of Original Series B Warrants to be Exchanged:
______________________________________

 

Remaining Warrants

 

Series A Remaining Warrants:
___________________________________________________________

 

Series B Remaining Warrants:
____________________________________________________________

 

Delivery Instructions

 

DWAC Instructions for Exchange
Shares:___________________________________________________

 

Delivery address of Note:                 
                                         
                                                               

 



 



 

Exhibit A

 

Promissory Note

 

(see attached)

 





 

 